Citation Nr: 0117128	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  98-10 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher (compensable) rating for 
residuals of a fracture of the right 5th metacarpal joint, 
arising from an original grant of service connection.

2.  Entitlement to a higher rating for residuals of a left 
knee injury, evaluated as 10 percent disabling, arising from 
an original grant of service connection.

3.  Entitlement to a higher rating for lumbosacral strain, 
evaluated as 10 percent disabling, arising from an original 
grant of service connection. 


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from September 1990 to June 
1994.

This case first came before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in part granted service 
connection for right 5th metacarpal joint, left knee, and 
lumbosacral disabilities, and assigned noncompensable (zero 
percent) ratings therefor, effective as of June 21, 1994, the 
day following the veteran's last day of active service.  In 
January 1999, the RO increased the ratings assigned for the 
veteran's left knee and lumbosacral disabilities to 10 
percent each, effective as of June 21, 1994.  In July 2000, 
the Board remanded these three issues for additional 
development of the evidence.  The case is again before the 
Board for further appellate review.

The issues of entitlement to a higher (compensable) 
evaluation for residuals of a fracture of the right 5th 
metacarpal joint, arising from an original grant of service 
connection, and entitlement to a higher rating for residuals 
of a left knee injury, evaluated as 10 percent disabling, 
arising from an original grant of service connection, are the 
subject of the REMAND section of this decision, set forth 
below.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.


2.  Since June 21, 1994, lumbosacral strain has been 
manifested primarily by the absence of either muscle spasm on 
extreme forward bending or by loss of lateral spine motion in 
the standing position, and by no more than slight limitation 
of lumbar spine motion.


CONCLUSION OF LAW

The criteria for a higher rating for lumbosacral strain, 
arising from an original grant of service connection, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, as a threshold matter, that there is no 
issue as to substantial completeness of this application, 
with regard to the veteran's claim for a higher rating for 
lumbosacral strain arising from an original grant of service 
connection therefor.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. § 5102).  VA has secured all records 
that the veteran has indicated are pertinent to his claim, 
and VA has satisfied its duty with respect to such records 
and with receipt of sufficient information to proceed.  The 
veteran has not indicated that any other records that would 
be pertinent to his claim are available but have not been 
procured.  In this regard, it is noted that the RO, pursuant 
to the Board's remand, requested in August 2000 that the 
veteran furnish information as to treatment he has received 
for his lumbosacral spine disorder, and that no reply was 
forthcoming.  VA's duty to assist the claimant in this 
regard, accordingly, has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, with respect to this 
claim, the veteran has been accorded an examination by VA, 
pursuant to the 

Board's July 2000 Remand, in order to assess his entitlement 
to the benefits sought, and that the report of that 
examination sets forth all evidence necessary to evaluate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  The Board therefore finds 
that VA's obligations under the Veterans Claims Assistance 
Act of 2000 have been satisfied.

As indicated above, service connection for lumbosacral 
strain, initially characterized as low back strain, was 
granted by the St. Petersburg, Florida, RO in October 1994, 
and deemed noncompensable as of June 21, 1994, the day 
following the last day of the veteran's active service.  In 
January 1999, the RO increased the rating for this disorder 
to 10 percent, again effective as of June 21, 1994.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2000).  Under these criteria, the 10 
percent rating that has been in effect for the veteran's 
lumbosacral strain since June 21, 1994, contemplates 
characteristic pain on motion; 38 C.F.R. § 4.73, Diagnostic 
Code 5295 (2000).  In addition, a 10 percent rating is 
appropriate for slight limitation of lumbar spine motion; 
38 C.F.R. § 4.73, Diagnostic Code 5292 (2000).  A higher 
rating (20 percent) can be assigned for lumbosacral strain 
that is manifested by muscle spasm on extreme forward bending 
and loss of lateral spine motion in the standing position 
(Diagnostic Code 5295), or for moderate limitation of lumbar 
spine motion (Diagnostic Code 5292).  With specific regard to 
the case at hand, which arises from an original grant of 
service connection, "staged" ratings can be assigned for any 
portion of the appellate period in question.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

After a review of the pertinent evidence, the Board must 
conclude that a rating higher than 10 percent cannot be 
assigned for any of the period at issue.  The report of a 
September 1994 VA examination shows that there was tenderness 
to moderate pressure over and to either side of the lumbar 
spine.  The report does not show that there was muscle spasm 
on extreme forward bending, or loss of lateral spine motion 

in the standing position.  Lumbar flexion was possible to 80 
degrees (as compared to full or normal lumbar flexion to 95 
degrees); lumbar extension was possible to 16 degrees (as 
compared to full or normal lumbar extension to 35 degrees); 
right lateroflexion was possible to 25 degrees and left 
lateroflexion was possible to 20 degrees (as compared to full 
or normal lumbar lateroflexion to 40 degrees); and right 
lumbar rotation was possible to 15 degrees and left lumbar 
flexion was possible to 25 degrees (as compared to full or 
normal lumbar rotation to 35 degrees).  The lumbar spine 
limitation of motion shown on this examination report more 
closely approximates slight, as opposed to moderate, 
impairment.  In addition, this report does not furnish a 
basis for finding that any functional impairment is present 
that would warrant an increased rating; the report does not 
set forth any information that would support a finding that 
any such impairment, over and above that contemplated by a 10 
percent rating, was present.

The report of a September 1998 VA spine examination shows 
that the veteran cited constant back pain, which he averred 
was a 10 every day on a scale of pain from 1 to 10.  He 
denied any periods of acute flare-ups, because his pain was 
always at 10.  Precipitating factors were lifting, bending, 
stooping, twisting, and prolonged sitting.  On examination, 
however, there was no fixed lumbar spine deformity or 
postural abnormality, nor was there any significant 
paravertebral muscle spasm.  Forward flexion was possible to 
80 degrees (as compared to full or normal lumbar flexion of 
95 degrees), backward extension was possible to 20 degrees 
(as compared to full or normal lumbar extension of 35 
degrees), lateroflexion was possible to 30 degrees for both 
the right and left (as compared to full or normal lumbar 
lateroflexion of 40 degrees), and rotation was possible to 30 
degrees for both the right and left (as compared to full or 
normal lumbar rotation of 35 degrees).  The report indicates 
that there was no muscle atrophy and no evidence of 
significant sensory or motor loss.  

In brief, this report does not show that there was muscle 
spasm on extreme forward bending, or loss of lateral spine 
motion in the standing position.  Likewise, it does not show 
that the limitation of motion exhibited was of such severity 
as to be moderate in degree.  In addition, the report does 
not indicate that there was any 

functional impairment that would warrant assignment of a 
rating higher than 10 percent; given that the veteran 
experienced persistent pain identified as 10 on a scale of 1 
to 10, he was still able to accomplish lumbar spine motion 
that was no more than slightly impaired.

The report of a third VA examination of the veteran's spine, 
conducted by VA pursuant to the Board's July 2000 Remand, 
shows that he again cited pain of 10 on a scale of 1 to 10.  
On examination, there was no significant muscle spasm, no 
fixed deformity, and no postural abnormality.  The report 
does not show that there was either the muscle spasm on 
extreme forward bending, or the loss of lateral spine motion 
in the standing position, that would warrant a rating of 20 
percent under Diagnostic Code 5295.  The report also shows 
that forward flexion was possible to 82 degrees (as compared 
to full or normal lumbar flexion of 95 degrees); backward 
extension was possible from 10 to 20 degrees (as compared to 
normal lumbar extension ranging from zero to 35 degrees); 
lateroflexion was possible to 25 degrees for both the right 
and left (as compared to full or normal lateroflexion of 40 
degrees); and rotation was possible to 40 degrees on the left 
and to 35 degrees on the right (as compared to full or normal 
lumbar rotation of 35 degrees).  This limitation of lumbar 
spine motion is more appropriately characterized as slight, 
rather than moderate, in degree; a higher rating under 
Diagnostic Code 5292 is not appropriate.  In addition, this 
report includes remarks by the examiner that lumbar spine 
range of motion contemplated pain, fatigue, weakness, 
incoordination, and altered repetition.  It was noted that, 
with regard to questions of acute flare-ups, the veteran 
stated that his pain was constant at 10 on a scale of 1 to 
10, "so there is no flare up as the pain is there all the 
time."  Inasmuch as the limitation of lumbar spine motion 
exhibited by the veteran contemplates functional impairment, 
as indicated by the examiner, the Board must conclude that a 
10 percent rating (for slight limitation of lumbar spine 
motion) sufficiently contemplates any such impairment.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher rating for his service-connected lumbosacral 

strain, for any time during the period beginning on June 21, 
1994.  The veteran's claim, accordingly, fails.


ORDER

A higher rating for lumbosacral strain, arising from an 
original grant of service connection, is denied.


REMAND

In its July 2000 Remand, the Board requested that the veteran 
be accorded a VA examination, in order to assess the severity 
of his service-connected right 5th metacarpal joint, left 
knee, and lumbosacral spine disabilities.  The Board 
specifically requested that this examination include analysis 
of the functional impairment resulting from each disability.  
While this examination was undertaken, the report thereof 
includes findings as to functional impairment only with 
regard to the veteran's lumbosacral spine; no such findings 
are presented as to his right 5th metacarpal joint and left 
knee disabilities.  Such findings are requisite to any VA 
analysis of the severity of these disabilities; see 38 C.F.R. 
§§ 4.40, 4.45 (2000).  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when development requested by the 
Board by means of a Remand decision is not satisfied, another 
Remand is necessary.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, this case is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of the service-connected residuals 
of a fracture of his right 5th metacarpal 
joint, and the extent of the service-
connected 

residuals of a left knee injury.  The 
examiner should record all pertinent 
medical complaints, symptoms, and 
clinical findings.  The examiner must 
include active and passive ranges of 
motion of the right 5th metacarpal joint 
and the left knee, as compared to normal 
ranges of motion.  In addition, all 
function loss and impairment resulting 
from the right 5th metacarpal joint and 
left knee disabilities, including any 
pain, weakness, or additional 
difficulties during flare-ups, should be 
discussed and equated to range of motion 
lost beyond that demonstrated clinically.

All findings, and the reasons therefor, 
should be set forth in a clear, logical, 
and legible manner on the examination 
report.  All tests indicated should be 
accomplished at this time.  The veteran's 
claims folder is to be furnished to the 
examiner, for review and referral, prior 
to this examination; the examiner is to 
indicate on the examination report that 
he or she has reviewed the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Following completion of the above 
development, the RO should review the 
veteran's claims and determine whether 
higher ratings can now be granted for 
right 5th 

metacarpal joint and left knee 
disabilities, in accordance with Fenderson 
v. West, 12 Vet. App. 119 (1999), wherein 
"staged" ratings can be assigned for 
appeals arising from an original grant of 
service connection.  If the RO's decision 
remains in any manner adverse to the 
veteran, he should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case should 
then be returned to the Board for further 
review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of these claims should be drawn.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 



